DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12, and 21 are objected to because of the following informalities:  
Claim 1, line 4, “water” should be moved such that the claim reads “a hydrogel matrix comprising water and a polymer” in line 2 to clarify the water is part of the hydrogel matrix.
Claim 12, line 1, the claim should depend from claim 9 versus claim 11 since claim 11 was cancelled.
Claim 21, line 3, “(page 18)” should be deleted because it is extraneous language.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-10, 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and further in view of Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein).
Regarding claim 1, Xie discloses a gel polymer electrolyte (P1912: C2: “Preparation of gel polymer electrolyte”), comprising: a hydrogel matrix (P1912: C2: “Preparation of gel polymer electrolyte”; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising water (P1912: C2: “Preparation of gel polymer electrolyte”) and a polymer formed by a reaction of a monomer system (P1912: C2: “Preparation of gel polymer electrolyte”; PVA); and a molybdate(VI) salt (P1912: C2: “Preparation of gel polymer electrolyte”; Na2MoO4·2H2O) dispersed in the hydrogel matrix (P1912: C2: “Preparation of gel polymer electrolyte”), wherein the molybdate(VI) salt is present in an amount of 1.7 wt% (see table below derived from P1912: C2: “Preparation of gel polymer electrolyte”) relative to a total weight of the polymer and water of the hydrogel matrix which is just outside the claimed range of 2.0 wt%-20.0 wt%.
Component 
Amount (g)
Polymer (PVA)
0.5
Water
5.0
Molybdate (VI) salt (Na2MoO4·2H2O)*
0.097


                
                    *
                    0.097
                     
                    g
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                    =
                     
                    5
                     
                    m
                    l
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                     
                     
                    x
                     
                    
                        
                            0.08
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            241.9677
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            
Xie further teaches wherein the molybdate(VI) salt provides the Faradic capacitance for the supercapacitor (P1913: C2).
Although Xie does not explicitly disclose the claimed amount of molybdate(IV) salt, the amount taught by Xie is substantially close to the range of the instant claim such that one of ordinary skill would have expected a gel polymer electrolyte that has an amount of molybdate(VI) salt in such close proportions to that in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of molybdate(VI) salt of Xie, which is substantially close to that of the instant claim, because the skilled artisan would expect the gel polymer electrolytes to have the same properties, i.e. providing improved Faradic capacitance for the supercapacitor.
Modified Xie does not disclose wherein the monomer system comprises 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS).
Nam teaches a gel polymer electrolyte (machine translation; P3; “Means to solve the problem”), comprising: a hydrogel matrix (machine translation; P10; a gel comprising AMPS will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (machine translation; P10; the three last paragraphs) because it provides for an electrolyte gel with excellent ion conductivity (machine translation; P6; Means to solve the problem).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the monomer system of modified Xie with the monomer system of Nam because it provides for an electrolyte gel with excellent ion conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer is a homopolymer formed by a reaction of AMPS (Nam; machine translation; P10; middle paragraph; sample (b); PAMPS) because using such a polymer allows for an electrode with a higher specific capacity (Nam; machine translation; P10; last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the polymer of Nam as the polymer of modified Xie because using such a polymer allows for an electrode with a higher specific capacity and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the polymer is a copolymer formed by a reaction of a monomer system comprising AMPS and an additional monomer which is an acrylate monomer (Nam; machine translation; P9; middle paragraph; PAA).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the polymer of Nam as the polymer of modified Xie because it is a known polymer suitable for the intended purpose of forming a gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is a sodium molybdate(VI) (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; Na2MoO4·2H2O).
Regarding claim 7, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is present in an amount of 1.9 wt% (see table below derived from P1912: C2: “Preparation of gel polymer electrolyte”) relative to a total weight of the hydrogel matrix which is just outside the claimed range of 2.5 wt%-10.0 wt%.
Component 
Amount (g)

PVA
0.5
Hydrogel matrix
Water
5.0

GO (0.2 mg mL-1)
0.001

Na2SO4*
0.071

Molybdate (VI) salt (Na2MoO4·2H2O)**
0.097


                
                    *
                    0.071
                     
                    g
                     
                    N
                    a
                    2
                    S
                    O
                    4
                    =
                     
                    1
                     
                    m
                    l
                     
                    N
                    a
                    2
                    S
                    O
                    4
                     
                     
                    x
                     
                    
                        
                            0.5
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            142.04
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            
                
                    *
                    *
                    0.097
                     
                    g
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                    =
                     
                    5
                     
                    m
                    l
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                     
                     
                    x
                     
                    
                        
                            0.08
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            241.9677
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            
Xie further teaches wherein the molybdate(VI) salt provides the Faradic capacitance for the supercapacitor (P1913: C2).
Although Xie does not explicitly disclose the claimed amount of molybdate(IV) salt, the amount taught by Xie is substantially close to the range of the instant claim such that one of ordinary skill would have expected a gel polymer electrolyte that has an amount of molybdate(VI) salt in such close proportions to that in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of molybdate(VI) salt of Xie, which is substantially close to that of the instant claim, in the gel polymer electrolyte of modified Xie because the skilled artisan would expect the gel polymer electrolytes to have the same properties, i.e. providing improved Faradic capacitance for the supercapacitor.
Regarding claim 9, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses a supercapacitor (Xie; Fig. 1(c)), comprising: a first electrode and a second electrode (Xie; Fig. 1(c)); and the gel polymer electrolyte arranged between the first and the second electrodes (Xie; Fig. 1(c)); wherein the first and the second electrodes each comprises: a current collector (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; NiMoO4); and a conductive layer (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; activated CP) disposed on the current collector (Xie; Fig. 1(b)), and wherein the gel polymer electrolyte is in electrical contact with the conductive layers of the first and the second electrodes (Xie; P1913: C2: “Preparation of NiMoO4/CP electrode”).
Regarding claim 10, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses wherein the molybdate(VI) salt is present in an amount of 1.7 wt% (Xie; see table below derived from P1912: C2: “Preparation of gel polymer electrolyte”) relative to a total weight of the polymer and water of the hydrogel matrix which is just outside the claimed range of 2.0 wt%-7.0 wt%.
Component 
Amount (g)
Polymer (PVA)
0.5
Water
5.0
Molybdate (VI) salt (Na2MoO4·2H2O)*
0.097


                
                    *
                    0.097
                     
                    g
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                    =
                     
                    5
                     
                    m
                    l
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                     
                     
                    x
                     
                    
                        
                            0.08
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            241.9677
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            

Modified Xie further teaches wherein the molybdate(VI) salt provides the Faradic capacitance for the supercapacitor (Xie; P1913: C2).
Although modified Xie does not explicitly disclose the claimed amount of molybdate(IV) salt, the amount taught by modified Xie is substantially close to the range of the instant claim such that one of ordinary skill would have expected a gel polymer electrolyte that has an amount of molybdate(VI) salt in such close proportions to that in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of molybdate(VI) salt of Xie, which is substantially close to that of the instant claim, in the gel polymer electrolyte of modified Xie because the skilled artisan would expect the gel polymer electrolytes to have the same properties, i.e. providing improved Faradic capacitance for the supercapacitor.
Regarding claim 12, modified Xie discloses all the limitations supercapacitor above and further discloses wherein the conductive layer comprises a conductive carbon which is active carbon (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; activated CP). 
Regarding claim 14, modified Xie discloses all the limitations of the supercapacitor above and further discloses wherein the current collector comprises nickel (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; NiMoO4).
Regarding claim 17, modified Xie discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (Xie; P1912-1913: C2: “Preparation of gel polymer electrolyte”) comprising a hydrogel matrix (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising water (Xie; P1912: C2: “Preparation of gel polymer electrolyte”) and a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; Na2MoO4·2H2O) dispersed in the hydrogel matrix (Xie; P1912: C2: “Preparation of gel polymer electrolyte”), wherein the molybdate(VI) salt is present in an amount of 1.7 wt% (Xie; see table below derived from P1912: C2: “Preparation of gel polymer electrolyte”) of the molybdate(VI) salt relative to a total weight of the polymer and water of the hydrogel matrix; and wherein the polymer gel electrolyte is arranged between a first and a second electrode of a supercapacitor (Xie; Fig. 1(c)), wherein each of the first and the second electrode comprises: a current collector (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; NiMoO4); and a conductive layer disposed on the current collector (Xie; Fig. 1(b)); and wherein the conductive layer comprises active carbon (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; activated CP).
Component
Amount (g)
Polymer (PVA)
0.5
Water
5.0
Molybdate (VI) salt (Na2MoO4·2H2O)*
0.097


                
                    *
                    0.097
                     
                    g
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                    =
                     
                    5
                     
                    m
                    l
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                     
                     
                    x
                     
                    
                        
                            0.08
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            241.9677
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising water and a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the polymer and water of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the gel polymer electrolyte is arranged between a first and a second electrode of a supercapacitor (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified Xie, then a similar specific capacitance and current density would be expected to include a supercapacitor having “a specific capacitance (Cs) of 360-550 F/g at a current density in a range of 1-10 A/g.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed specific capacitance and current density in the supercapacitor of modified Xie because the supercapacitor of modified Xie and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Xie discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (Xie; P1912-1913: C2: “Preparation of gel polymer electrolyte”) comprising a hydrogel matrix (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising water (Xie; P1912: C2: “Preparation of gel polymer electrolyte”) and a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; Na2MoO4·2H2O) dispersed in the hydrogel matrix (Xie; P1912: C2: “Preparation of gel polymer electrolyte”), wherein the molybdate(VI) salt is present in an amount of 1.7 wt% (Xie; see table below derived from P1912: C2: “Preparation of gel polymer electrolyte”) of the molybdate(VI) salt relative to a total weight of the polymer and water of the hydrogel matrix; and wherein the polymer gel electrolyte is arranged between a first and a second electrode of a supercapacitor (Xie; Fig. 1(c)), wherein each of the first and the second electrode comprises: a current collector (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; NiMoO4); and a conductive layer disposed on the current collector (Xie; Fig. 1(b)); and wherein the conductive layer comprises active carbon (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; activated CP).
Component
Amount (g)
Polymer (PVA)
0.5
Water
5.0
Molybdate (VI) salt (Na2MoO4·2H2O)*
0.097


                
                    *
                    0.097
                     
                    g
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                    =
                     
                    5
                     
                    m
                    l
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                     
                     
                    x
                     
                    
                        
                            0.08
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            241.9677
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            
The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising water and a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the polymer and water of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the gel polymer electrolyte is arranged between a first and a second electrode of a super capacitor (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified Xie, then a similar energy density would be expected to include a supercapacitor having “an energy density in a range of 200-280 W · h/kg.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed energy density in the supercapacitor of modified Xie because the supercapacitor of modified Xie and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Xie discloses all the limitations of the supercapacitor above and further discloses wherein the method of making the supercapacitor comprises forming a polymer electrolyte gel (Xie; P1912-1913: C2: “Preparation of gel polymer electrolyte”) comprising a hydrogel matrix (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising water (Xie; P1912: C2: “Preparation of gel polymer electrolyte”) and a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (Nam; machine translation; P10; the three last paragraphs); and a molybdate(VI) salt (Xie; P1912: C2: “Preparation of gel polymer electrolyte”; Na2MoO4·2H2O) dispersed in the hydrogel matrix (Xie; P1912: C2: “Preparation of gel polymer electrolyte”), wherein the molybdate(VI) salt is present in an amount of 1.7 wt% (Xie; see table below derived from P1912: C2: “Preparation of gel polymer electrolyte”) of the molybdate(VI) salt relative to a total weight of the polymer and water of the hydrogel matrix; and wherein the polymer gel electrolyte is arranged between a first and a second electrode of a supercapacitor (Xie; Fig. 1(c)), wherein each of the first and the second electrode comprises: a current collector (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; NiMoO4); and a conductive layer disposed on the current collector (Xie; Fig. 1(b)); and wherein the conductive layer comprises active carbon (Xie; P1912: C2: “Preparation of NiMoO4/CP electrode”; activated CP).
Component
Amount (g)
Polymer (PVA)
0.5
Water
5.0
Molybdate (VI) salt (Na2MoO4·2H2O)*
0.097


                
                    *
                    0.097
                     
                    g
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                    =
                     
                    5
                     
                    m
                    l
                     
                    N
                    a
                    2
                    M
                    o
                    O
                    4
                    ·
                    2
                    H
                    2
                    O
                     
                     
                    x
                     
                    
                        
                            0.08
                             
                            m
                            o
                            l
                            e
                        
                        
                            L
                        
                    
                     
                    x
                     
                    
                        
                            L
                        
                        
                            1000
                             
                            m
                            l
                        
                    
                     
                    x
                     
                    
                        
                            241.9677
                             
                            g
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                
            

The instant specification discloses wherein the method of making the supercapacitor comprises forming an a polymer electrolyte gel (P32; Example 2) comprising a hydrogel matrix (P32; Example 2) comprising water and a polymer formed by a reaction of a monomer system comprising 2-acrylamido-2-methyl-1-propanesulfonic acid (AMPS) (P32; Example 2); and a molybdate(VI) salt (P32-33; Example 2) dispersed in the hydrogel matrix (P32; Example 2), wherein the molybdate(VI) salt is present in an amount of 2.0 wt%-7.0 wt% of the molybdate(VI) salt relative to a total weight of the polymer and water of the hydrogel matrix (P32; Example 3 & Fig. 5A); and wherein the gel polymer electrolyte is arranged between a first and a second electrode of a super capacitor (P32-33; Example 3), wherein each of the first and the second electrode comprises: a current collector (P32-33; Example 3); and a conductive layer disposed on the current collector; and wherein the conductive layer comprises active carbon (P32-33; Example 3).
Given that the supercapacitor of the instant specification was made in a similar manner to the supercapacitor of modified Xie, then a similar power density would be expected to include a supercapacitor having “a power density in a range of 2-20 kW/kg.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed power density in the supercapacitor of modified Xie because the supercapacitor of modified Xie and the supercapacitor of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Xie discloses all the limitations of the supercapacitor above and further discloses an electronic device (Xie; Fig. 8(f)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 4 above, and further in view of Liu et al. (CN 103943363 A) (English machine translation provided herein).
Regarding claim 5, modified Xie discloses all the limitations of the gel polymer electrolyte above but does not disclose wherein the molybdate(VI) salt is an ammonium molybdate(VI) which is at least one selected from the group consisting of ammonium orthomolybdate ((NH4)2MoO4), ammonium heptamolybdate ((NH4)6Mo7O24), and ammonium dimolybdate ((NH4)2Mo2O7).
Liu teaches a polymer electrolyte (machine translation; PDF 2; “Description” and PDF 6; embodiment 5) wherein the molybdate(VI) salt is an ammonium molybdate(VI) which is orthomolybdate ((NH4)2MoO4) (machine translation; PDF 6; embodiment 5; ammonium molybdate).
Liu further teaches wherein the polymer electrolyte is used for a capacitor.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the molybdate(VI) salt of Liu with the gel polymer electrolyte of modified Xie because it is a known salt suitable for the intended purpose of use in a polymer electrolyte for a capacitor and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 9 above, and further in view of Senthilkumar et al. "High performance solid-state electric double layer capacitor from redox mediated gel polymer electrolyte and renewable tamarind fruit shell derived porous carbon" and “Supporting Information” (combined in one document, previously provided).
Regarding claim 16, modified Xie discloses all the limitations of the supercapacitor above but does not disclose wherein the conductive layer further comprises a binder which is at least one selected from the group consisting of polyvinylidene fluoride polyvinylidene chloride, and polytetrafluoroethylene.
Senthilkumar teaches a supercapacitor (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”), comprising: a first electrode and a second electrode (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate); and the gel polymer electrolyte arranged between the first and the second electrodes (Senthilkumar; P10542:C2; Fig. 2(b)); wherein the first and the second electrodes each comprises: a current collector (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises a stainless steel plate); and a conductive layer disposed on the current collector (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”; each electrode comprises AC, carbon black, and polyvinylidene fluoride in N-methyl-2-pyrrolidone spread onto a stainless steel plate), wherein the gel polymer electrolyte is in electrical contact with the conductive layers of the first and the second electrodes (Senthilkumar; P10542:C2; Fig. 2(b)), and wherein the conductive layer further comprises a binder which is polyvinylidene fluoride (Senthilkumar; P10542:C2; “P2.3. Electrode Preparation and SSEDLCs Fabrication”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the binder of Senthilkumar to the conductive layer of modified Xie because it is a known configuration suitable for the intended purpose of forming a supercapacitor and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 1 above, and further in view of Luo et al. "A high-performance electrochemical supercapacitor based on a polyaniline/reduced graphene oxide electrode and a copper (ii) ion active electrolyte." 
Regarding claim 21, modified Xie discloses all the limitations of the gel polymer electrolyte above but does not disclose wherein the gel polymer electrolyte further comprises a redox active species selected from the group consisting of Co(II) salts, Ni(II) salts, ferrocenes, and quinones.
Luo teaches a electrolyte (P135; C1; “Fabrication and test of the supercapacitors”), comprising: a redox active species selected from the group consisting of Co(II) salts (P135; C1; “Fabrication and test of the supercapacitors”; CuSO4) in order to increase the cathode capacitance of the supercapacitor (P131; C2 & P135; C1; “Fabrication and test of the supercapacitors”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the redox active species of Luo to the gel polymer electrolyte of modified Xie in order to increase the cathode capacitance of the supercapacitor and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 22, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses which comprises a Co(II) salt which is selected from the group consisting of cobalt(II) sulfate (Luo; P135; C1; “Fabrication and test of the supercapacitors”; CuSO4).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 1 above, and further in view of Komaba et al. "Influence of manganese (II), cobalt (II), and nickel (II) additives in electrolyte on performance of graphite anode for lithium-ion batteries." 
Regarding claim 21, modified Xie discloses all the limitations of the gel polymer electrolyte above but does not disclose wherein the gel polymer electrolyte further comprises a redox active species selected from the group consisting of Co(II) salts, Ni(II) salts, ferrocenes, and quinones.
Komaba teaches an electrolyte (P1230 & P1231; “2. Experimental”), comprising: a redox active species selected from the group consisting of Ni(II) salts (P1230 & P1231; “2. Experimental”; Ni(ClO4)).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the redox active species of Komaba to the gel polymer electrolyte of modified Xie because it is a known additive electrolyte additive and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 23, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses which comprises a Ni(II) salt which is selected from the group consisting of nickel(II) perchlorate (Komaba; P1230 & P1231; “2. Experimental”; Ni(ClO4)).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 1 above, and further in view of Iwaku et al. "Electrochemical Behavior of Ferrocene in a Polymethacrylate Gel Electrolyte." 
Regarding claim 21, modified Xie discloses all the limitations of the gel polymer electrolyte above but does not disclose wherein the gel polymer electrolyte further comprises a redox active species selected from the group consisting of Co(II) salts, Ni(II) salts, ferrocenes, and quinones.
Iwaku teaches a gel polymer electrolyte (P501; C2; “2.1 Preparation of the Gel Electrolyte”), comprising: a hydrogel matrix (P501; C2; “2.1 Preparation of the Gel Electrolyte”; a gel comprising neopentylglycoldimethacrylate and 2-hydroxyethylmethacrylate will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising a polymer formed by a reaction of a monomer system, (P501; C2; “2.1 Preparation of the Gel Electrolyte”) wherein the gel polymer electrolyte further comprises a redox active species selected from the group consisting of ferrocenes (P501; C2; “2.1 Preparation of the Gel Electrolyte”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the redox active species of Iwaku to the gel polymer electrolyte of modified Xie because it is a known redox active species suitable for the intended purpose of forming a gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 24, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses which comprises a ferrocene which is ferrocene (Iwaku; P501; C2; “2.1 Preparation of the Gel Electrolyte”).

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. "Electrochemical performance of carbon paper supercapacitor using sodium molybdate gel polymer electrolyte and nickel molybdate electrode" and Nam et al. (KR 101389826 B1) (as recited in the IDS dated 10/22/2019) (English machine translation provided herein) as applied to claim 1 above, and further in view of Dubal et al. "A high voltage solid state symmetric supercapacitor based on graphene–polyoxometalate hybrid electrodes with a hydroquinone doped hybrid gel-electrolyte." 
Regarding claim 21, modified Xie discloses all the limitations of the gel polymer electrolyte above but does not disclose wherein the gel polymer electrolyte further comprises a redox active species selected from the group consisting of Co(II) salts, Ni(II) salts, ferrocenes, and quinones.
Dubal teaches a gel polymer electrolyte (P23485; C2; “Electrochemical measurements”), comprising: a hydrogel matrix (P23485; C2; “Electrochemical measurements”); a gel comprising PVA will have the properties of being a crosslinked hydrophilic polymer that does not dissolve in water) comprising water and a polymer formed by a reaction of a monomer system (P23485; C2; “Electrochemical measurements”), wherein the gel polymer electrolyte further comprises a redox active species selected from the group consisting of quinones (P23489; C2; “Effects of hydroquinone doping in gel-electrolytes”) in order to improve the capacity retention of the cell (P23490; C1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the redox active species of Dubal to the gel polymer electrolyte of modified Xie in order to improve the capacity retention of the cell and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 25, modified Xie discloses all the limitations of the gel polymer electrolyte above and further discloses which comprises a quinone which is hydroquinone (Dubal; P23489; C2; “Effects of hydroquinone doping in gel-electrolytes”).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-10, 12, 14, and 16-25 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759